MURPHY, J.,
CONCURS WITH REASONS
Uni agree with the majority to affirm the trial court’s rulings at issue and write separately for the limited purpose of including the following concurrence:
As a best practice, in instances where the trial court is presented with a question of whether a valid ground for recusal has been set forth, it is advisable that any doubt should be resolved by referring the motion to another judge for a hearing, as provided in La. C.C.P. arts. 155 and 156. Thus, the trial court can take an affirmative step to avoid even the appearance of impropriety. Knight v. Magri, 15-63 (La. App. 5 Cir. 3/18/03) (unpublished writ disposition).